Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Rose H. Sconiers, J], entered June 30, 2004) to review a determination of respondent Brion D. Travis, Chairman, New York State Division of Parole. The determination revoked petitioner’s parole and imposed a 15-month time assessment.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum:
Petitioner commenced this proceeding seeking to annul the determination of respondent Brion D. Travis, Chairman of the New York State Division of Parole, revoking the parole of petitioner because of his failure to complete a drug treatment program. Contrary to respondents’ contention, this proceeding is not moot (see Lindsay v New York State Bd. of Parole, 48 NY2d 883, 884 [1979]; People ex rel. Frisbie v Hammock, 112 AD2d 721 [1985]). We conclude that the determination that petitioner violated a condition of his parole is supported by substantial evidence (see People ex rel. Fryer v Beaver, 292 AD2d 876 [2002]). The evidence at the final parole revocation hearing establishes that petitioner agreed to undergo drug treatment as a condition of his release and that he failed to complete such treatment. Present—Pigott, Jr., P.J., Green, Kehoe, Smith and Hayes, JJ.